Citation Nr: 0004931	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to service connection for heart disease as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which increased the disability rating 
of the veteran's service-connected PTSD to 30 percent and 
which denied service connection for heart disease as 
secondary to PTSD.  During the course of this appeal the RO 
increased the PTSD rating to 70 percent.

In written statements in July and December 1996 the veteran 
asserted a claim of entitlement to service connection for 
hypertension as secondary to PTSD.  The Board refers this 
matter back to the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
marked anxiety with moderate depression, impaired insight, 
loss of interest in life, a hopeless and helpless attitude, 
impaired employment and social relationships, social 
withdrawal, impaired sleep, recurring suicidal and homicidal 
ideation, obsessive/compulsive behavior, exaggerated startle 
response and hypervigilence, unfocussed thoughts, and 
occasional disorientation, but not by gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); memory loss for names of close 
relatives, own occupation, or own name.

3.  There is no competent medical evidence linking a current 
heart disorder to the veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (1999).

2.  The veteran's heart disorder was not proximately due to, 
the result of, or aggravated by his service-connected PTSD.  
38 U.S.C.A. § 5107, 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Both issues which are the subject of this appeal arise from 
the veteran's service-connected PTSD.  The veteran asserts 
that he is entitled to a higher evaluation for PTSD because 
the disorder is more disabling than contemplated by the 
current 70 percent rating.  The veteran also asserts that his 
current heart disease was caused or aggravated by PTSD.

Evaluation of PTSD

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for PTSD in April 1993 and 
assigned a 10 percent disability rating under Diagnostic Code 
(DC) 9411.  In November 1996 the RO increased the rating to 
30 percent pursuant to the same DC.  In May 1998 the RO again 
increased the rating pursuant to this DC to 70 percent.

Under 38 C.F.R. § 4.130, DC 9400, PTSD is evaluated as 
follows for the 70 and 100 percent ratings, respectively:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

The first claims file evidence documenting the veteran's PTSD 
is a report of a February 1993 VA examination diagnosing 
chronic, mild PTSD.  The examining physician noted objective 
findings including bright affect, cooperativeness, normal 
speech, intact associations, judgment and memory, mild 
restlessness without depression, suspicion or antagonism, 
average intelligence and fair insight.

A private psychiatrist who examined the veteran in April 1995 
found insufficient symptomatology upon which to base a 
diagnosis for PTSD.  The examining physician noted objective 
findings including fair insight and judgment, absence of 
suicidal, homicidal or paranoid ideations, delusions, or 
visual or auditory hallucinations.  The veteran's mood was 
dysphoric, although he was alert, fully orientated and 
cognitively intact.  The diagnosis was dysthymia.

VA treatment records disclose that in September and October 
1996 the veteran was anxious, somewhat compulsive, spoke 
rapidly, reported sleep impairment and seemed to show limited 
insight.

The VA physician who examined the veteran in October 1996 
found that the PTSD symptomatology had worsened to the point 
that it was better characterized as moderate to severe.  The 
examining physician found the veteran to have been anxious, 
irritable and stress intolerant, seriously impeding 
interpersonal relationships in social and work situations.

VA treatment records disclose that in April 1997 the veteran 
was clear, coherent, oriented, with adequate insight and 
judgment.

The veteran underwent another VA examination in April 1997 
during which a physician found him to be expressive, clear, 
coherent, appropriately dressed, well groomed, without mania, 
abnormal thought processes, movements or mannerisms, fully 
orientated, with intact insight, judgment and memory, good 
eye contact, adequate attention and concentration and average 
intelligence.  His mood was anxious and he seemed ill at 
ease.  The examiner also noted that the veteran's anxiety and 
depression impeded his ability to keep a job, that he had had 
25 jobs in the last 30 years, and that he had not worked 
since his last heart attack in July 1996.  The diagnosis was 
moderate, prolonged PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 70 to 85, consistent 
with mild to moderate PTSD.

VA treatment records disclose that in June 1997 the veteran 
was anxious with blunt affect, clear, coherent with 
appropriate interaction and fair insight and judgment.

In October 1997 a VA social worker who provided PTSD 
treatment to the veteran wrote a letter stating that the 
veteran reported intrusive thoughts of and a dissociative 
reaction to his in-service experience in Vietnam.  The social 
worker also found anxiety, exaggerated startle response, 
unfocussed thoughts, social guarding, and occasional 
disorientation and homicidal thoughts.  The veteran reported 
having had 37 jobs in 30 years because of his inability to 
get along with people in the workplace.

Also in October 1997 a private psychologist who had provided 
marriage counseling to the veteran and his wife wrote a 
letter associated with the claims file.  The counselor stated 
that as a result of his PTSD the veteran was angry, 
pessimistic, defensive, bitter, resentful, evasive, detached, 
and irritable with blunted affect, feelings of helplessness. 
sometimes tangential thought processes and a questionable 
ability to make logical and rational decisions.  The 
counselor characterized the veteran's marriage as failing as 
a result of these symptoms.

The VA physician who examined the veteran in January 1998 
opined that the veteran's PTSD symptomatology had become more 
marked.  The examiner found that the veteran arrived timely 
for the examination and that he showed appropriate dress, 
friendliness and cooperation, full orientation, fluctuating 
mood, goal-directed speech, intact memory, average 
intelligence, no hallucinations, delusions or underlying 
psychotic processes, intact judgment, marked anxiety with 
moderate depression, impaired insight, loss of interest in 
life, a hopeless and helpless attitude, impaired employment 
and social relationships, and that he reported impaired 
sleep, recurring suicidal ideation and obsessive/compulsive 
behavior.  The examiner assigned a GAF score of between 60 
and 65 for what he described as chronic, severe PTSD.

The veteran testified at his July 1997 RO hearing that he has 
few friends but that he was still on good terms with his wife 
and children, that he was a member of a shooting club and 
enjoyed hunting and fishing and had begun a new hobby working 
with stained glass.  He also testified that he often was 
frequently obsessed with his Vietnam wartime experiences, 
that he did not relate well to authority figures and that he 
was often angry and had violent thoughts, although he had 
sufficient self control not to have attacked anyone.

In November 1997 the veteran's second wife provided the RO 
with a letter describing the difficulty of living with the 
veteran.  Although the veteran and his wife had lived 
together for 25 years and had successfully raised their 
children, the relationship was often unstable and included 
two separations.  The letter describes the veteran's 
hypervigilence, and exaggerated startle response.  The 
veteran's restlessness and inability to hold a job for very 
long also put added stress on the family.  The veteran's wife 
also described him as socially withdrawn, virtually 
friendless, unmotivated and depressed.

The Board finds that the veteran manifests none of the 
symptoms required for an evaluation in excess of 70 percent 
for PTSD under DC 9411.  Although the veteran and some of his 
health care providers have noted his flashes of anger, there 
is no evidence that he was unable to control it so as to be a 
persistent danger to himself or others.  Similarly, the 
record includes notations that the veteran sometimes believed 
himself to be back in combat in Vietnam and sometimes 
displayed impaired thought processes and communication.  
Nevertheless, examinations have repeatedly found the veteran 
to have been fully orientated as to time and place and there 
is no medical evidence of a gross cognitive impairment.  
Neither does the record include evidence of total 
occupational and social impairment, due to persistent 
delusions or hallucinations; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); memory 
loss for names of close relatives, own occupation, or own 
name sufficient to support the next higher 100 percent 
rating.  Notwithstanding emotional outbreaks, the veteran 
retained close relationships with his wife and children, and 
he retained an interest in his hobbies.  The most recent GAF 
score of 60 to 65 is consistent with the conclusion that the 
veteran's PTSD caused only a "moderate level of social 
impairment" which is not consistent with a rating in excess 
of the current 70 percent.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126.

Therefore, the Board concludes that the preponderance of the 
evidence supports a finding that the 70 percent disability 
rating the RO assigned for the veteran's PTSD is appropriate.  
The Board has considered provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for favorable action on the veteran's appeal.  
Accordingly, the veteran's claim for this benefit is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the Board finds that there has been 
no showing that the veteran's PTSD symptomatology has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
which is contemplated by the 70 percent disability rating.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Service connection for heart disease

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  A veteran found to have a chronic disorder in 
service is entitled to service connection for that disorder 
if it becomes manifest after separation from service unless 
the manifestation is clearly attributable to an intercurrent 
cause.  38 C.F.R. § 3.303(b); Brannon v. Derwinski, 1 Vet. 
App. 314, 315 (1991).  A chronic disorder is one for which 
there is evidence of a combination of in-service 
manifestations sufficient to identify a disease entity and 
observation sufficient to establish chronicity (as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic").  38 C.F.R. § 3.303(b).  
Entitlement to service connection for a disorder shown to 
have been chronic during service does not require evidence of 
continuity of symptomatology after service.  Id.  However, 
where a disorder observed during service is not shown to have 
been chronic or where there is inadequate evidence of in-
service chronicity, entitlement to service connection 
requires a showing of continuity of symptomatology after 
discharge.  Id.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  When service 
connection is established for a secondary disorder, the 
secondary disorder is considered part of the original 
disorder.  Id.  Secondary service connection is also 
appropriate for the degree of aggravation of a nonservice-
connected disorder which is proximally due to or the result 
of a service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  The veteran bears the burden of 
submitting sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim must be plausible or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to establish a well grounded claim.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, 5 Vet. App. 91 (1993).  
Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disorder; and (3) medical evidence of a 
nexus between the claimed inservice disorder and the present 
disorder.  Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim is established when 
evidence, regardless of date, shows that a veteran had a 
chronic disorder in service or during an applicable 
presumption period and still has the disorder.  38 C.F.R. 
§ 3.303(b).  The evidence must be medical unless it relates 
to a disorder for which lay observation is competent.  If the 
chronicity analysis is inapplicable a claim may still be well 
grounded under the same provision if a disorder observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
disorder to that symptomatology.  Savage, 10 Vet. App. at 
498.

Absent evidence of a well-grounded claim, there is no duty to 
assist the claimant in developing facts pertinent to the 
claim and the claim must fail.  Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit, supra.

The veteran contends only that his service-connected PTSD 
caused or aggravated a current heart disorder.  The veteran 
does not claim service connection under a direct analysis nor 
is direct service connection warranted because of the absence 
of medical evidence of a heart disorder in service or during 
an applicable presumptive period thereafter, or medical 
evidence of a direct causal link between service and a 
current heart disorder.

The claims file is replete with documentation of the 
veteran's current cardiovascular disorder.  Private and VA 
medical examination, hospitalization and treatment records 
from February 1993 to January 1998 reference at least three 
heart attacks and a diagnosis for coronary artery disease 
status post quadruple bypass surgery.  A December 1996 Social 
Security Administration decision found the veteran to have 
been disabled since July 1996 with a primary diagnosis of 
organic heart disease with angina and with hypertension.

The veteran testified at his July 1997 RO hearing that 
several private and VA physicians who treated his 
cardiovascular disorder had told him that the disease was 
caused, at least in part, by stress that could have been 
related to PTSD.  In addition, along with a November 1997 
statement, the veteran's wife provided the RO with a copy of 
a magazine article entitled Is Stress Making You Sick?  From 
heart disease to headaches, how not to be a victim.  Indeed, 
the medical evidence includes VA treatment records from 
October 1994 and August 1996, and reports of private heart 
evaluations in October and November 1996, linking the 
veteran's heart-related symptoms with physical and emotional 
stress.  Evidence of stress in addition to the veteran's PTSD 
includes his own hearing testimony pertaining to what he 
described as pervasive job stress, cigarette smoking and a 
problematic diet.  Medical records document additional 
potential stressors including the veteran's lack of exercise 
(July 1997 VA treatment records), hypercholesterolemia, 
hypertension, a positive family history of heart disease 
(April 1993 private hospitalization report) and obesity 
(April 1997 VA examination report).  VA treatment records 
from August 1996 note without comment the veteran's claim 
that a VA doctor had told him that stress was a factor with 
his decreased heart function, and a report on an April 1997 
VA general medical examination also includes no response to a 
similar claim.  Moreover, in a report from an October 1996 VA 
examination the examining physician opines -- in direct 
contravention of the veteran's claim -- that the veteran's 
heart disorder aggravated his dysthymia secondary to the 
veteran's PTSD.

Beyond the veteran's and his wife's own statements, there is 
no competent medical evidence linking the veteran's heart 
disorder to his service-connected PTSD.  However, because the 
veteran and his wife are lay persons with no medical training 
or expertise, their statements alone cannot constitute 
competent evidence of the required medical linkage.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Similarly, the veteran's representations 
regarding what doctors may have told him about the affect of 
PTSD on his heart disorder, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute 'medical' evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Finally, the 
Board concludes that reliance upon a clipping from a popular 
magazine to establish a link between the veteran's PTSD and 
his heart disorder is misplaced because this evidence is too 
general and inconclusive to make the causal link more than 
speculative.  Since the clipping does not specifically opine 
as to the relationship between the veteran's current 
disorders and the veteran's service-connected disability it 
is insufficient to well ground the veteran's claim.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

Inasmuch as the record is devoid of the required competent 
medical evidence as set forth above, the veteran's claim for 
entitlement to service connection for a heart disorder 
secondary to service-connected PTSD is implausible and must 
be denied as not well grounded.  Therefore, the VA has no 
further duty to assist the veteran in developing the record 
to support the claims.  See Epps v. Gober, 126 F.3d at 1469.  
The Board is unaware of additional information which would 
provide the VA with notice of evidence which would well 
ground the claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. at 77-78.  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present well-grounded claims for the benefits sought and the 
reasons why the current claims are denied.  Id.


ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

